Citation Nr: 0739890
Decision Date: 12/19/07	Archive Date: 01/29/08

DOCKET NO. 05-00 248A                       DATE DEC 19 2007


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1. Entitlement to service connection for a back disability, to 
include lumbar spine spinal stenosis, degenerative disc disease, 
and degenerative joint disease.

2. Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of 
the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from April 1966 to February 1968.

The veteran's appeal as to the issues listed above arose from a 
March 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

In November 2007, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and Was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

FINDINGS OF FACT

1. The veteran does not have a back condition, to include lumbar 
spine spinal stenosis, degenerative disc disease, and degenerative 
joint disease, as the result of disease or injury that was present 
during his active military service.

2. The veteran does not have hearing loss as the result of disease 
or injury that was present during his active military service.

CONCLUSIONS OF LAW

1. The veteran's back condition, to include lumbar spine spinal 
stenosis, degenerative disc disease, and degenerative joint 
disease, was not incurred in or

-2



aggravated by active military service. 38 U.S.C.A. §§ 1110,5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2. Hearing loss was not incurred in or aggravated by active 
military service, nor may in-service occurrence be presumed. 38 
U.S.C.A. §§ 1110, 1112,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for a back 
condition, to include lumbar spine spinal stenosis, degenerative 
disc disease, and degenerative
joint disease, and bilateral hearing loss. During his hearing, 
held in November 2007, he testified that he sustained a back 
injury while lifting ammunition in the summer of 1967, during 
service in Vietnam. He testified that he was treated in his unit's 
infirmary the next day, specifical1y, he was provided with some 
pain medicine. He indicated that he did not receive an examination 
upon separation. He further testified that he received treatment 
for low back symptoms within 30 days of separation from service, 
from a private physician (hereinafter, "Dr. H."), but that these 
records were no longer available. Finally, he asserted that he had 
low back symptoms from his injury in service up until his first 
low back surgery, in 1976.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service." See 38 C.F.R. § 3.303(d). Service connection may also be 
granted for certain diseases, to include arthritis, and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309. It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability. See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995.

- 3 



Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech recognition 
scores are 94 percent or less. 38 C.F.R. § 3.385.

The veteran's service medical records show that on two occasions 
in October 1966, at Ft. Benning, Georgia, he was treated for 
complaints of back pain, and urinary symptoms. There was no 
diagnosis. The veteran's separation examination report, dated in 
February 1968, which does exist, shows that his ears, drums, and 
spine, were all clinically evaluated as normal. The "hearing" 
(whispered and spoken voice test) and audiometric portions of the 
report are blank.

In an accompanying "report of medical history," which was signed 
by the veteran, he denied having had hearing loss, or recurrent 
back pain, providing evidence against this claim.

As for the post-service medical evidence, it consists of V A and 
non- VA medical reports, and a decision of the Social Security 
Administration (SSA), all dated between 1976 and 2006. This 
evidence includes reports from the Chippenham Medical Center (CMC) 
(aka Chippenham Hospital), dated between 1976 and 1995, which show 
that in 1978, he was noted to have a history of a ruptured disc, 
with no indication of surgery. A 1982 CMC report notes a history 
of "lumbar disc infusion in 1975" performed by Dr. K and Dr. B. 
See also October 2000 West End Orthopedic report (same). A June 
2001 report from Neurosurgical Associates notes a history of 
"lumbar spine surgery in the 1970' s."

Reports from Huguenot Primary Care (HPC), dated between 1990 and 
2003, indicate that the veteran was involved in a motor vehicle 
accident in May 1991, and again in September 1995, and that in 
both cases he was noted to have lumbar sprain. Numerous reports 
show that he sustained a fall at work in 2001, and that he 
underwent back surgery in 2002. Specifically, a CMC report, dated 
in February 2002, notes that the veteran had a history of low back 
surgery about 20 years

- 4 



before, "from which he had done extremely well," and that he 
underwent a complete lumbar laminectomy and bilate foraminotomies 
at L3-4.

The postoperative diagnosis was spinal stenosis L3-4, status post 
lumbar laminectomy, L4-5, L5-S1, with interfacet fusion. X-rays, 
magnetic resonance imaging studies, and computerized tomography 
scan reports, dated between 2001 and 2003, note facet arthropathy 
at L4-5 and L5-S1, a disc bulged at L3-4, and degenerative joint 
disease at L4-5, and bony fusion material at L4-5 and L5-S 1.

With regard to the claim for bilateral hearing loss, under 38 
U.S.C.A. § 1110, an appellent must submit proof of a presently 
existing disability resulting from service in order to merit an 
award of compensation. See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998). In this case, the veteran's service medical reports do not 
show treatment for, or a diagnosis of, hearing loss. Given the 
foregoing, a chronic condition is not shown during service. See 38 
C.F.R. § 3.303. Furthermore, there is no competent post-service 
medical evidence to show the existence of hearing loss in either 
ear as defined at 38 C.F.R. § 3.385. Finally, the Board notes that 
there is no competent evidence to show that the veteran has 
hearing loss that is related to his service, or that sensorineural 
hearing loss was manifest to a compensable degree within one year 
of separation from service. See 38 C.F.R. §§ 3.307, 3.309. 
Accordingly, the claim must be denied.

In this case, the Board finds that service and post-service 
medical records provide evidence against the claim that any 
current hearing loss disorder, assuming it exists at this time, 
has a relationship with service nearly 40 years ago.

With regard to the claim for a back condition, to include lumbar 
spine spinal stenosis, degenerative disc disease, and degenerative 
joint disease, the veteran was treated for back pain on two 
occasions in October 1966, with no subsequent treatment during the 
remaining (approximately) one year and three months of service. 
There is no record of treatment for back pain during service in 
Vietnam. His spine was clinically evaluated as normal in his 
separation examination report, and he denied having recurrent back 
pain in the accompanying report of medical history. Given the 
foregoing, a chronic condition is not shown during service. See

- 5 



38 C.F.R. § 3.303. The Board must find that the service records 
provide evidence against this claim, indicating no chronic back 
disorder.

Furthermore, even assuming the many "by history" reports of back 
surgery in 1976 are sufficient to show a back condition at that 
time (no actual treatment records exist for this surgery), this 
was over seven years after separation from service. This seven-
year period without treatment is evidence that there was not a 
continuity of symptomatology, and it weighs against the claim. See 
Maxson v. Gober, 230 F.3d
1330 (Fed. Cir. 2000). Furthermore, there is no competent evidence 
showing that the veteran has a back condition, to include lumbar 
spine spinal stenosis, degenerative disc disease, and degenerative 
joint disease, that is related to his service.

In this regard, the only competent opinion of record is found in 
an April 2006 VA spine examination report, in which the examiner 
essentially concluded that it was "less likely" that any back 
injury incurred during service was related to the subsequent 
development of disc herniation or spinal stenosis. The examiner 
indicated that her opinion was based on a review of the claims 
files, and she provided a rationale for her opinion, provides 
evidence against this claim.

The Board finds that the post-service medical records provide 
evidence against this claim, clearly indicating post-service back 
injuries, a disorder that began years after service, and no 
indication of a connection between service and the current 
problems.

Finally, there is no medical evidence to show that arthritis of 
the spine was manifest to a compensable degree within one year of 
separation from service. See 38 C.F .R. §§ 3.307, 3.309. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.

As a final matter, in November 2007, VA received two medical 
reports along with a waiver or RO review. See 38 C.F.R. § 20.1304 
(2007). In one of these reports, dated in October 2007, a VA 
physician stated that the veteran has residuals of

-6



lumbar disc disease, to include chronic back pain, and that he has 
lumbar myelopathy and radiculopathy despite his back surgery.

The other report received was a statement from a private 
physician, Dr. J.J.H., in which he noted that the veteran had a 
history of two back surgeries, and that "he has an element of low 
back pain that probably enhances the pain disability score for his 
diabetic neuropathy."

Service connection is currently in effect for disabilities that 
include diabetes mellitus, type 2.

Applicable law provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). 
However, this case is the opposite of Allen. Here, Dr. J.J.H's 
statement, indicates that the non-service-connected condition 
(i.e., the veteran's low back condition), is aggravating his 
service-connected condition (diabetes). Under the circumstances, 
this is not a basis for service connection.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder). Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh

- 7 



that testimony and to make a credibility determination as to 
whether that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Unlike varicose veins under Barr, or a dislocated shoulder under 
Jandreau, the issues on appeal are based on the contention that 
the current disorders are related to service many years ago, 
following several post-service injuries, and this is not a 
contention capable of lay diagnosis. See Espiritu; Woehlaert v. 
Nicholson, No. 052302 (U.S. Vet. App. August 24,2007).

Furthermore, when the veteran's service medical records (which do 
not show any relevant treatment, except as noted) are considered 
in conjunction with the postservice medical record (which 
indicates that a lumbar spine condition began several years after 
service, and which does not show hearing loss as defined at 38 
C.F.R. § 3.385), the Board's finds that the medical evidence 
outweighs the veteran's contention that he has a back condition, 
and bilateral hearing loss, that are related to his service.

In reaching these decisions, the Board has considered the doctrine 
of reasonable doubt, however, the preponderance of the evidence is 
against the appellant's claims, and the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about

- 8 



the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)." This 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(l). Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in the 
development of his claims, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed the government's duties to assist him. In a letter, 
dated in March 2003, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims. 
However, it does not appear that this letter was in compliance 
with Pelegrini II, and in March 2006, the veteran was provided 
with another VCAA notice.

Although the March 2006 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication, the 
actions of the RO cured the procedural defect because the veteran 
had the opportunity to submit additional argument and evidence, 
which he did, and he addressed the issues at a hearing before the 
Board in April 2007. In addition, after the March 2006 letter was 
sent, the case was readjudicated and in October 2006, and April 
2007, Supplemental Statements of the Case were provided to the 
appellant. The actions by the veteran, and his representative, 
also indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process. In this 
regard, additional medical evidence was received in November 2007. 
As both actual knowledge of the veteran's procedural rights has 
been demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of his 
claim, the Board finds that no prejudice to the veteran will 
result from proceeding with adjudication without additional notice 
or process. For these reasons, the timing of the VCAA notice was 
not prejudicial. Mayfield v. Nicholson (Mayfield

- 9 



II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

During the pendency of this appeal, the Court further redefined 
the requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). No further notice is needed as 
to any disability rating or effective date matters. As the claims 
have been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot. Therefore, 
VA's duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's duty 
to assist by aiding the veteran in obtaining evidence. It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the veteran's 
claims files. The RO has obtained the veteran's service medical 
records, as well as VA and non- VA medical records, and SSA 
records. With regard to the low back claim, the veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.

With regard to the claim for bilateral hearing loss, the veteran 
has not been afforded an examination, and an etiological opinion 
has not been obtained. Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent symptoms 
of a disability may be associated with the veteran's service or 
with another service-connected disability, but (4)

- 10 



insufficient competent medical evidence on file for the VA to make 
a decision on the claim.

In this case, the service medical records do not show any relevant 
treatment, the post-service medical evidence does not contain any 
competent evidence to show that the veteran has hearing loss as 
defined at 38 C.F.R. § 3.385, and there is no competent evidence 
to show that the veteran has hearing loss that is related to his 
service. Given the foregoing, the Board finds that the standards 
of McLendon have not been met. See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
Simply stated, the Board finds that the service and post service 
medical record provides evidence against this claim. With regard 
to both claims, the Board concludes that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has not 
been prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than harmless 
error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back condition, to include lumbar spine 
spinal stenosis, degenerative disc disease, and degenerative joint 
disease, is denied.

Service connection for bilateral hearing loss is denied.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

- 11 



